Citation Nr: 0203646	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left jaw 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
October 1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied reopening the claim for service 
connection for residuals of a left jaw injury.  In July 2001, 
the Board reopened the claim and remanded it for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDING OF FACT

Competent evidence of a current disability as a result of an 
inservice left jaw injury is not of record.


CONCLUSION OF LAW

Residuals of a left jaw injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are unavailable, as reported by the 
National Personnel Records Center.

The veteran asserts that he injured his left jaw in service 
while boxing and that he currently has a jaw disability as a 
result.

Private dental records from Harris County Hospital Dental 
Center, dated from 1994 to 1999, show diagnoses of 
periostitis, a dental bone disorder manifested by swelling, 
bone loss, and pain.  Tooth abscesses, tooth loss, cluster 
rows of bone nodules, and tori palatal were also noted.  The 
veteran currently has dentures.

A November 2001 VA dental examination report shows that the 
veteran reported that he was injured during a boxing match.  
He stated that his jaw was knocked out of place and he was 
taken to the hospital, where the doctor put his jaw back in 
place.  The veteran stated that he had had problems with his 
jaw since that time.  He reported that he did not receive any 
further care following his discharge from service, except 
when he received pain medication.  The veteran stated that 
his jaw continued to slip in and out.  He noted that his 
upper teeth had been removed by a private dentist.

Physical examination revealed no crepitation or pain during 
temporomandibular joint examination.  The examiner stated 
that the veteran's excursions of his mandible, both right and 
left, and protrusive excursions appeared to be normal and 
non-painful.  The veteran was able to open to approximately 
45 millimeters and had an edentulous upper maxillary ridge.  
The examiner stated that the veteran wore an upper denture 
and a lower partial denture.  He noted that there were no 
neurologic deficits.  A Panorex x-ray showed that the veteran 
had moderate atrophy to his maxillary uvular ridge.  The 
examiner stated that there were no signs of residual damage 
to the bones of the jaws.  His findings were that the 
clinical examination and radiographic examination disclosed 
no residuals for the jaw injury during a boxing match while 
the veteran was in service.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
determined to be unavailable by the National Personnel 
Records Center due to the 1973 fire.  In the January 2000 
rating decision on appeal and the February 2000 statement of 
the case, the RO informed the veteran of the evidence 
necessary to establish service connection for residuals of a 
left jaw injury.  In the February 2000 statement of the case, 
the RO also included the pertinent regulations that applied 
to the veteran's claim for service connection.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Texas Veterans 
Commission.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the veteran has stated that he did not receive 
any treatment for his jaw disorder soon after being 
discharged from service.  He stated he had received private 
treatment from the Harris County Hospital Dental Center, 
which records have been obtained and associated with the 
claims file.  In an August 2001 letter to the veteran, the RO 
informed the veteran of the evidence necessary to establish 
service connection for residuals of a dental disorder, 
including the types of evidence he could submit.  The RO 
offered to assist the veteran in obtaining any additional 
relevant evidence.  The veteran did not respond to the 
letter.  Finally, in accordance with its duty to assist, the 
RO had the veteran undergo a VA examination related to his 
claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for residuals of a left jaw 
injury.  The veteran has asserted that he injured his jaw in 
service during a boxing match.  Although there are no service 
medical records to substantiate such allegation, the Board 
will concede the injury, as the veteran is competent to 
assert that he sustained an inservice injury.  However, the 
veteran's claim fails because, although he currently has 
dental problems, he has no residuals of an injury to the left 
jaw.  In the November 2001 VA examination report, the 
examiner determined that the physical examination and the x-
ray evidence did not show that the veteran currently has 
residuals of a left jaw injury.  There is no competent 
evidence to refute such finding.  Although the veteran 
asserts that he currently has a jaw disorder, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for residuals of a left jaw 
injury, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.

The Board regrets that a more favorable determination could 
not be made in this decision.


ORDER

Service connection for residuals of a jaw injury is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

